Citation Nr: 0106132	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the Committee 
on Waivers and Compromises of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of recovery of a debt stemming from 
the overpayment of pension benefits.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  A hearing on appeal will be 
granted where the appellant expresses a desire to appear in 
person.  38 C.F.R. §§ 20.700, 20.703 (2000).

The veteran requested a hearing before a Member of the Board 
at his local RO.  That hearing was scheduled for July 10, 
2000.  The veteran failed to report for that hearing.  
Subsequently, the veteran made a motion to reschedule that 
hearing.  As just cause was shown for his absence, that 
motion was granted pursuant to 38 C.F.R. § 20.704(d) (2000).  
Therefore, a remand is necessary to allow the veteran the 
opportunity to attend a personal hearing.

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board at the RO in New York.

The purpose of this REMAND is to allow the veteran an 
opportunity for a hearing.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


